3111032 mtasnuri QEnurt of Qppeals
(Eastern Jaimie

w
JOHN LESTER GEGG, ) ED102329
)
Respondent, ) Appeal from the Circuit Court
) of St. Charles County
V. ) Cause No. l311—AC02885
)
DIRECTOR OF REVENUE. ) Honorable Matthew E.P. Thornhill
STATE OF MISSOURI, )
)
Appellant. ) Filed: September 15, 2015

The Missouri Director of Revenue (Director) appeals the judgment of the trial
court reinstating the driving privileges of John Lester Gegg (Gegg). Because there is no
transcript of the proceeding below, we reverse and remand.

The Director notiﬁed Gegg on March 25, 2013, that it was suspending Gegg’s
driving privileges for 90 days, beginning on April 25, 2013. The notice stated this was
due to an accumulation of trafﬁc violations; speciﬁcally, an out-of—state conviction for
driving while intoxicated and a conviction for speeding. Gegg ﬂied a petition for review
in the trial court, arguing that he was never convicted of driving while intoxicated. The

trial court heid a hearing and entered judgment in favor of Gegg, finding that the Director

failed to meet its burden to provide competent and credible evidence of Gegg’s
conviction. The Director appeals.

Taken with this case is a motion to remand to the trial court for rehearing, due to
the lack of a transcript on appeal. The Director informs us that it requested a transcript
from the trial court, but none is available. This Court is therefore deprived of the ability
to conduct meaningful review. The record does not indicate whether the transcript
includes additional evidence received in the trial court beyond that contained in the legal
file; however, through no fault of its own, the Director was not able to provide the
transcript. 533, gig” Koehr v. Director of Revenue, 813 S.W.2d 363, 364 (Mo. App. ED.
1991) (comparing Vogel V. Director of Revenue, 804 S.W.2d 432 (Mo. App. SD.

1991)). Thus, we grant the motion for remand so that a proper record may be produced.

Philip M. Hess, P.J., concurs.
Angela T. Quigless, J ., concurs.